Exhibit 10.8

 

LOGO [g667203dsp073.jpg]

BAKER HUGHES INCORPORATED RESTRICTED STOCK AWARD AGREEMENT AWARD OF RESTRICTED
STOCK The Compensation Committee (the Committee) of the Board of Directors of
Baker Hughes Incorporated, a Delaware corporation (the Company), pursuant to the
Baker Hughes Incorporated 2002 Director Officer Long-Term Incentive Plan (the
Plan), hereby awards to you, effective as of the Grant Date set forth above (the
Grant Date), that number of shares (the Shares) of the Companys Common Stock,
$1.00 par value per share (the Common Stock), set forth above as Restricted
Stock on the following terms and conditions: During the Restricted Period, the
Shares of Restricted Stock will be evidenced by entries in the stock register of
the Company reflecting that such Shares of Restricted Stock have been issued in
your name. For purposes of this Agreement, the term Restricted Period means the
period designated by the Committee during which the Shares may not be sold,
assigned, transferred, pledged, or otherwise encumbered. The Shares that are
awarded hereby to you as Restricted Stock shall be subject to the prohibitions
and restrictions set forth herein with respect to the sale or other disposition
of such Shares and the obligation to forfeit and surrender such Shares to the
Company (the Forfeiture Restrictions). The Forfeiture Restrictions shall lapse
as to the Shares that are awarded hereby in accordance with the following
schedule provided that your employment with the Company and its Affiliates has
not terminated prior to the applicable lapse date: (a) on the first anniversary
of the Grant Date, the Forfeiture Restrictions shall lapse as to one-third of
the Shares subject to this Agreement; and (b) on each succeeding anniversary of
the Grant Date, the Forfeiture Restrictions shall lapse as to an additional
one-third of the Shares subject to this Agreement, so that on the third
anniversary of the Grant Date the Forfeiture Restrictions shall lapse as to all
of the Shares subject to this Agreement. If a Change in Control of the Company
occurs or your employment with the Company and all Affiliates terminates before
the third anniversary of the Grant Date, your rights to the Shares of Restricted
Stock under this Agreement will be determined as provided in the attached Terms
and Conditions of Restricted Stock Award Agreements (the Terms and Conditions).
The Shares of Restricted Stock awarded hereby may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of (other than by will or the applicable laws of descent and
distribution) to the extent then subject to the Forfeiture Restrictions. Any
such attempted sale, assignment, pledge, exchange, hypothecation, transfer,
encumbrance or disposition in violation of this Agreement shall be void and the
Company Group shall not be bound thereby. Further, the Shares awarded hereby
that are no longer subject to Forfeiture Restrictions may not be sold or
otherwise disposed of in any manner that would

 

1



--------------------------------------------------------------------------------

LOGO [g667203g60w58.jpg]

constitute a violation of any applicable federal or state securities laws. You
also agree that (a) the Company may refuse to cause the transfer of the Shares
to be registered on the stock register of the Company if such proposed transfer
would in the opinion of counsel satisfactory to the Company constitute a
violation of any applicable federal or state securities law and (b) the Company
may give related instructions to the transfer agent, if any, to stop
registration of the transfer of the Shares. Upon the lapse of the Forfeiture
Restrictions with respect to Shares awarded hereby the Company shall cause to be
delivered to you a stock certificate representing such Shares, and such Shares
shall be transferable by you (except to the extent that any proposed transfer
would, in the opinion of counsel satisfactory to the Company, constitute a
violation of applicable federal or state securities law). The Shares that may be
issued under the Plan are registered with the Securities and Exchange Commission
under a Registration Statement on Form S-8. A Prospectus describing the Plan and
the Shares and the Terms and Conditions can be found on the Baker Hughes Direct
website at www.bakerhughesdirect.com. You may obtain a copy of the Plan
Prospectus by requesting it from the Company. Capitalized terms that are not
defined herein shall have the meaning ascribed to such terms in the Plan or the
Terms and Conditions. In accepting the award of Shares of Restricted Stock set
forth in this Agreement you accept and agree to be bound by all the terms and
conditions of the Plan, this Agreement and the Terms and Conditions. BAKER
HUGHES INCORPORATED [GRAPHIC APPEARS HERE] Martin S. Craighead Chairman and
Chief Executive Officer



--------------------------------------------------------------------------------

BAKER HUGHES INCORPORATED

TERMS AND CONDITIONS

OF

RESTRICTED STOCK AWARD AGREEMENTS

These Terms and Conditions are applicable to a restricted stock award granted
pursuant to the Baker Hughes Incorporated 2002 Director & Officer Long-Term
Incentive Plan (the “Plan”) and are incorporated as part of the Restricted Stock
Award Agreement setting forth the terms of such restricted stock award (the
“Agreement”).

 

1. TERMINATION OF EMPLOYMENT/CHANGE IN CONTROL. The following provisions will
apply in the event your employment with the Company and all Affiliates
(collectively, the “Company Group”) terminates, or a Change in Control of the
Company occurs, before the third anniversary of the Grant Date (the “Third
Anniversary Date”) under the Restricted Stock Award Agreement awarded to you
(the “Agreement”):

1.1 Termination Generally. If your employment with the Company Group terminates
on or before the Third Anniversary Date for any reason other than one of the
reasons described in Sections 1.2 through 1.5 below, the Forfeiture Restrictions
then applicable to the Shares of Restricted Stock shall not lapse and the number
of Shares of Restricted Stock then subject to the Forfeiture Restrictions shall
be forfeited to the Company on the date your employment terminates.

1.2 Potential or Actual Change in Control.

(i) Termination Without Cause or for Good Reason in Connection With a Potential
Change in Control Before the Third Anniversary Date. If (a) the Company Group
terminates your employment without Cause on or before the Third Anniversary Date
prior to a Change in Control of the Company (whether or not a Change in Control
ever occurs) and such termination is at the request or direction of a Person who
has entered into an agreement with the Company the consummation of which would
constitute a Change in Control of the Company or is otherwise in connection with
or in anticipation of a Change in Control of the Company (whether or not a
Change in Control ever occurs) or (b) you terminate your employment with the
Company Group for Good Reason on or before the Third Anniversary Date prior to a
Change in Control of the Company (whether or not a Change in Control ever
occurs), and such termination or the circumstance or event which constitutes
Good Reason occurs at the request or direction of a Person who has entered into
an agreement with the Company the consummation of which would constitute a
Change in Control of the Company or is otherwise in connection with or in
anticipation of a Change in Control of the Company (whether or not a Change in
Control ever occurs), then all remaining Forfeiture Restrictions shall
immediately lapse on the date of the termination of your employment
relationship.

 

1



--------------------------------------------------------------------------------

(ii) Employment Not Terminated Before a Change in Control on or Before the Third
Anniversary Date. If a Change in Control of the Company occurs on or before the
Third Anniversary Date and your employment with the Company Group does not
terminate before the date the Change in Control of the Company occurs, then all
remaining Forfeiture Restrictions shall immediately lapse on the date the Change
in Control of the Company occurs.

 

1.3 Divestiture of Business Unit. Notwithstanding any other provision of the
Agreement or these Terms and Conditions to the contrary, if the Company Group
divests its ownership of a business unit of the Company or one or more
Affiliates (a “Unit”) and your employment with the Company Group terminates in
connection with such divestiture (other than for Cause or death or due to your
becoming permanently disabled within the meaning of Section 1.4), the Forfeiture
Restrictions shall immediately lapse as to that number of Shares of Restricted
Stock that are then subject to Forfeiture Restrictions on the date of the
termination of your employment relationship with the Company Group equal to:

(1) multiplied by (2) divided by (3)

where (1) is the number of Shares of Restricted Stock that are then subject to
Forfeiture Restrictions on the date of the termination of your employment
relationship with the Company Group, (2) is the number of days during the period
commencing on the Grant Date and ending on the date your employment relationship
with the Company Group and all of its Affiliates is terminated, and (3) is the
number of days during the period commencing on the Grant Date and ending on the
Third Anniversary Date. The Forfeiture Restrictions then applicable to all the
remaining Shares of the Restricted Stock after the application of the previous
provisions of this Section 1.3 shall not lapse and such Shares of Restricted
Stock shall be immediately forfeited to the Company. A “Divestiture” includes
the disposition of a Unit to an entity that the Company does not consolidate in
its financial statements, whether the disposition is structured as a sale or
transfer of stock (or other ownership interest), a merger, a consolidation or a
sale or transfer of assets, or a combination thereof, provided that a
“Divestiture” shall not include a disposition that constitutes a Change in
Control.

1.4 Disability. Notwithstanding any other provision of the Agreement or these
Terms and Conditions to the contrary, if you become permanently disabled before
the Third Anniversary Date and while in the active employ of one or more members
of the Company Group, all remaining Forfeiture Restrictions shall immediately
lapse on the date of the termination of your employment due to your becoming
permanently disabled. For purposes of this Section 1.4, you will be “permanently
disabled” if you qualify for long-term disability benefits under a long-term
disability program sponsored by the Company.

1.5 Death. Notwithstanding any other provision of the Agreement or these Terms
and Conditions to the contrary, if you die before the Third Anniversary Date and
while in the active employ of one or more members of the Company Group, all
remaining Forfeiture Restrictions shall immediately lapse on the date of the
termination of your employment due to death.

 

2



--------------------------------------------------------------------------------

2. PROHIBITED ACTIVITY. Notwithstanding any other provision of these Terms and
Conditions or the Agreement, if you engage in a “Prohibited Activity,” as
described below, while employed by one or more members of the Company Group or
within two years after the date your employment with the Company Group
terminates, then your right to receive the Shares, to the extent still
outstanding at that time, shall be completely forfeited. A “Prohibited Activity”
shall be deemed to have occurred, as determined by the Committee in its sole and
absolute discretion, if you divulge any non-public, confidential or proprietary
information of the Company or of its past, present or future affiliates
(collectively, the “Baker Hughes Group”), but excluding information that
(a) becomes generally available to the public other than as a result of your
public use, disclosure, or fault, or (b) becomes available to you on a
non-confidential basis after your employment termination date from a source
other than a member of the Baker Hughes Group prior to the public use or
disclosure by you, provided that such source is not bound by a confidentiality
agreement or otherwise prohibited from transmitting the information by a
contractual, legal or fiduciary obligation.

 

3. TAX WITHHOLDING. To the extent that the receipt of the Shares of Restricted
Stock or the lapse of any Forfeiture Restrictions results in income, wages or
other compensation to you for any income, employment or other tax purposes with
respect to which the Company has a withholding obligation, you shall deliver to
the Company at the time of such receipt or lapse, as the case may be, such
amount of money as the Company may require to meet its obligation under
applicable tax laws or regulations, and, if you fail to do so, the Company is
authorized to withhold from the Shares awarded hereby or from any cash or stock
remuneration or other payment then or thereafter payable to you any tax required
to be withheld by reason of such taxable income, wages or compensation including
(without limitation) Shares of the Restricted Stock sufficient to satisfy the
withholding obligation based on the last per share sales price of the Common
Stock for the trading day immediately preceding the date that the withholding
obligation arises, as reported in the New York Stock Exchange Composite
Transactions.

 

4. NONTRANSFERABILITY. The Agreement is not transferable by you otherwise than
by will or by the laws of descent and distribution.

 

5. CAPITAL ADJUSTMENTS AND REORGANIZATIONS. The existence of the Shares of
Restricted Stock shall not affect in any way the right or power of the Company
or any company the stock of which is awarded pursuant to the Agreement to make
or authorize any adjustment, recapitalization, reorganization or other change in
its capital structure or its business, engage in any merger or consolidation,
issue any debt or equity securities, dissolve or liquidate, or sell, lease,
exchange or otherwise dispose of all or any part of its assets or business, or
engage in any other corporate act or proceeding.

 

6.

RIGHTS REGARDING DISTRIBUTIONS MADE BY THE COMPANY DURING THE RESTRICTED PERIOD.
During the Restricted Period, (a) any securities of the Company distributed by
the Company in respect of the Shares of Restricted Stock will be

 

3



--------------------------------------------------------------------------------

  evidenced by entries in the appropriate securities register of the Company
reflecting that such securities of the Company, if any, have been issued in your
name (the “Retained Company Securities”) and (b) any securities of any company
other than the Company or any other property (other than regular cash dividends)
distributed by the Company in respect of the Shares of Restricted Stock will be
evidenced in your name by such certificates or in such other manner as the
Company determines (the “Retained Other Securities and Property”) and shall bear
a restrictive legend to the effect that ownership of such Retained Other
Securities and Property and the enjoyment of all rights appurtenant thereto, are
subject to the restrictions, terms, and conditions provided in the Plan, the
Agreement and these Terms and Conditions. The Retained Company Securities and
the Retained Other Securities and Property (collectively, the “Retained
Distributions”) shall be subject to the same restrictions, terms and conditions
as are applicable to the Shares of Restricted Stock.

 

7. RIGHTS WITH RESPECT TO SHARES OF RESTRICTED STOCK AND RETAINED DISTRIBUTIONS
DURING RESTRICTED PERIOD. You shall have the right to vote the Shares of
Restricted Stock awarded to you and to receive and retain all regular cash
dividends (which will be paid currently and in no case later than the end of the
calendar year in which the dividends are paid to the holders of the Common Stock
or, if later, the 15th day of the third month following the date the dividends
are paid to the holders of the Common Stock), and to exercise all other rights,
powers and privileges of a holder of the Common Stock, with respect to such
Shares of Restricted Stock, with the exception that (a) you shall not be
entitled to delivery of a stock certificate or certificates representing such
Shares of Restricted Stock until the Forfeiture Restrictions applicable thereto
shall have lapsed, (b) the Company shall retain custody of all Retained
Distributions made or declared with respect to the Shares of Restricted Stock
until such time, if ever, as the Forfeiture Restrictions applicable to the
Shares of Restricted Stock with respect to which such Retained Distributions
shall have been made, paid, or declared shall have lapsed, and such Retained
Distributions shall not bear interest or be segregated in separate accounts and
(c) you may not sell, assign, transfer, pledge, exchange, encumber, or dispose
of the Shares of Restricted Stock or any Retained Distributions during the
Restricted Period. During the Restricted Period, the Company may, in its sole
discretion, issue certificates for some or all of the Shares of Restricted
Stock, in which case all such certificates shall be delivered to the Corporate
Secretary of the Company or to such other depository as may be designated by the
Committee as a depository for safekeeping until the forfeiture of such Shares of
Restricted Stock occurs or the Forfeiture Restrictions lapse. When requested by
the Company, you shall execute such stock powers or other instruments of
assignment as the Company requests relating to transfer to the Company of all or
any portion of such Shares of Restricted Stock and any Retained Distributions
that are forfeited in accordance with the Plan, the Agreement and these Terms
and Conditions.

 

8. EMPLOYMENT RELATIONSHIP. For purposes of the Agreement, you shall be
considered to be in the employment of the Company Group as long as you have an
employment relationship with the Company Group. The Committee shall determine
any questions as to whether and when there has been a termination of such
employment relationship, and the cause of such termination, under the Plan and
the Committee’s determination shall be final and binding on all persons.

 

4



--------------------------------------------------------------------------------

9. SECTION 83(B) ELECTION. You shall not exercise the election permitted under
Section 83(b) of the Code with respect to the Shares of Restricted Stock without
the written approval of the Chief Financial Officer of the Company.

 

10. NOT AN EMPLOYMENT AGREEMENT. The Agreement is not an employment agreement,
and no provision of the Agreement shall be construed or interpreted to create an
employment relationship between you and the Company or any Affiliate or
guarantee the right to remain employed by the Company or any Affiliate for any
specified term.

 

11. SECURITIES ACT LEGEND. If you are an officer or affiliate of the Company
under the Securities Act of 1933, you consent to the placing on any certificate
for the Shares of an appropriate legend restricting resale or other transfer of
the Shares except in accordance with such Act and all applicable rules
thereunder.

 

12. LIMIT OF LIABILITY. Under no circumstances will the Company or any Affiliate
be liable for any indirect, incidental, consequential or special damages
(including lost profits) of any form incurred by any person, whether or not
foreseeable and regardless of the form of the act in which such a claim may be
brought, with respect to the Plan.

 

13. DATA PRIVACY. The Company’s Human Resources Department in Houston, Texas
(U.S.A.) administers and maintains the data regarding the Plan, the awardees and
the restricted stock granted to awardees for all employees in the Company Group
worldwide.

The data administered and maintained by the Company includes information that
may be considered personal data, including the name of the awardee, the award
granted and the number of shares of restricted stock included in any award
(“Employee Personal Data”). From time to time during the course of your
employment in the Company Group, the Company may transfer certain of your
Employee Personal Data to Affiliates as necessary for the purpose of
implementation, administration and management of your participation in the Plan
(the “Purposes”), and the Company and its Affiliates may each further transfer
your Employee Personal Data to any third parties assisting the Company in the
implementation, administration and management of the Plan (collectively, “Data
Recipients”). The countries to which your Employee Personal Data may be
transferred may have data protection standards that are different than those in
your home country and that offer a level of data protection that is less than
that in your home country.

In accepting the award of the Restricted Stock set forth in the Agreement, you
hereby expressly acknowledge that you understand that from time to time during
the course of your employment in the Company Group the Company may transfer your
Employee Personal Data to Data Recipients for the Purposes. You further
acknowledge that you understand that the countries to which your Employee
Personal Data may be transferred may have data protection standards that are
different than those in your home country and that offer a level of data
protection that is less than that in your home country.

 

5



--------------------------------------------------------------------------------

Further, in accepting the award of the Restricted Stock set forth in the
Agreement, you hereby expressly affirm that you do not object, and you hereby
expressly consent, to the transfer of your Employee Personal Data by the Company
to Data Recipients for the Purposes from time to time during the course of your
employment in the Company Group.

 

14. RECOUPMENTS. If the Company is required to prepare an accounting restatement
due to the material noncompliance of the Company with any financial reporting
requirement under applicable securities laws, if you are then a current or
former executive officer of the Company you shall forfeit and must repay to the
Company any compensation awarded under the Agreement to the extent specified in
any of the Company’s compensation recoupment policies established or amended
(now or in the future) in compliance with the rules and standards of the
Securities and Exchange Commission Committee under or in connection with
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act.
Further, if the Company is required to prepare an accounting restatement due in
whole or in part to your misconduct, you shall forfeit and must repay to the
Company any compensation awarded under the Agreement to the extent required by
the Board of Directors of the Company in accordance with the terms of the
Company’s compensation recoupment policy as in effect on January 23, 2014.

 

15. MISCELLANEOUS. The Agreement is awarded pursuant to and is subject to all of
the provisions of the Plan, including amendments to the Plan, if any. In the
event of a conflict between these Terms and Conditions and the Plan provisions,
the Plan provisions will control. The terms “you” and “your” refer to the
Participant named in the Agreement. Capitalized terms that are not defined
herein shall have the meanings ascribed to such terms in the Plan or the
Agreement

 

6